       Case 2:18-cv-02538-DMF Document 31 Filed 05/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel Kesler,                                    No. CV-18-2538-PHX-DMF
10                          Plaintiff,
11    v.                                                ORDER
12    Burger King Corporation, et al.,
13                          Defendants.
14
15          The Court has been advised that this case has settled (Doc. 30).
16          IT IS THEREFORE ORDERED:
17          1.     This matter will, without further Order of this Court, be dismissed Without
18   prejudice within thirty (30) days of the date of this order unless a stipulation to dismiss is
19   filed prior to the dismissal date.
20          2.     All pending hearings and deadlines are vacated.
21          3.     All pending motions are found to be moot.
22          4.     The Clerk is directed to terminate this matter on June 3, 2019 without
23   further leave of Court.
24          Dated this 3rd day of May, 2019.
25
26
27
28
